
	
		I
		111th CONGRESS
		1st Session
		H. R. 2477
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Dent (for
			 himself, Mr. Daniel E. Lungren of
			 California, and Mr.
			 Souder) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for an extension of the authority of the
		  Secretary of Homeland Security to regulate the security of chemical
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Security
			 Authorization Act of 2009.
		2.Extension of
			 authority of Secretary of Homeland Security to regulate the security of
			 chemical facilitiesSection
			 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public
			 Law 109–295; 6 U.S.C. 121 note) is amended by striking three years after
			 the date of enactment of this Act and inserting on October 1,
			 2012.
		
